The following opinion was filed December 13, 1921:
Doerfler, J.
Mr. Chief Justice Siebecker, by reason of illness, was unable to participate in the decision of this case. The other six Justices of this court who participated in the decision on this appeal are ecpially divided in opinion as to the correctness of the judgment entered in the trial court and appealed from to this court. . Three of such Justices are of the opinion that the judgment appealed from is correct and should be affirmed, and three of such Justices are of the opinion that such judgment should be reversed. This, under the rule, requires an affirmance of the judgment awarded by the trial court. Hagenah v. Milwaukee E. R. & L. Co. 136 Wis. 300, 116 N. W. 843, and cases there cited.
By the Court. — It is so ordered.
A motion for a rehearing was denied, with $25 costs, on February 7, 1922.